DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 26 is allowable. The restriction requirement withdrawing claims 19, 20, 27, 28 and 30 previously , as set forth in the Office action mailed on 1/14/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 19, 20, 27, 28 and 30 require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim 10,12-16,18-21 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The noted features in claims 26 and 25 have previously been addressed fully in the record. Applicant’s contention that the groove structure in the front and rear of the sealing member set forth in claim 26 is lacking from the Ohlendorf/Lagaly combination is persuasive.
While Ohlendorf shows a supported and constrained ring in the groove of a sealing member (as
at figure 2) there is not a front and rear each having a groove in those respective sides. While the
duplication of sliding/sealing members as seen in Ohlendorf is obvious in light of Lagaly (which
would lead to multiple centrally constrained grooves on the interior perimeter of the sealing
member 30 of Ohlendorf), the rejection of claim 26, which requires the specific facing directions
of the grooves as highlighted in claim 26 and explained in applicants remarks would be lacking
in the combination of Ohlendorf and Lagaly previously presented. The rejection is withdrawn,
and claim 26 is found allowable. Similarly, the inclination of surfaces as presented in original claim 12, subsequently treated as claim 25, is such that the angled or inclined nature of that type of seal is not reasonably seen in the prior art, nor is its inclusion solving any particular problem that was apparent at the time of filing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724